NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 18 2016

                                                                       MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




AMY LOU FINNEGAN-CREWS,                          No. 14-16755

              Plaintiff - Appellant,             D.C. No. 2:13-cv-02458-DGC

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                            Submitted April 14, 2016**
                             San Francisco, California

Before: Pregerson, Leavy, and Owens, Circuit Judges.

      Amy Lou Finnegan-Crews appeals pro se the district court’s decision

affirming the Commissioner of Social Security’s denial of her application for

supplemental security income under Title XVI of the Social Security Act. We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we review the district court’s

decision de novo. Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th Cir. 2014). We

affirm.

      Finnegan-Crews waived her contention regarding a disabling hip injury by

failing to raise it before the administrative law judge (“ALJ”) or the district court.

See Greger v. Barnhart, 464 F.3d 968, 973-74 (9th Cir. 2006).

      Finnegan-Crews contends that she established disability due to her mental

condition, but she does not explain how the ALJ erred. The ALJ provided specific

and legitimate reasons, supported by substantial evidence, for giving “very little

weight” to the contradicted opinion of Dr. Hilda S. Amato, a treating physician.

See Ghanim, 763 F.3d at 1160-61; Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d

1190, 1195 (9th Cir. 2004). The ALJ conducted the required two-step analysis and

provided multiple specific, clear and convincing reasons for finding that Finnegan-

Crews’s testimony and other statements were not fully credible. See Rounds v.

Comm’r Soc. Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015) (stating that ALJ

may consider ordinary techniques of credibility evaluation and observations of

treating physicians regarding claimant’s symptoms); Treichler v. Comm’r of Soc.

Sec. Admin., 775 F.3d 1090, 1102-03 (9th Cir. 2014) (stating that ALJ must

specifically identify the testimony he finds not to be credible and explain what


                                           2
evidence undermines the testimony); Molina v. Astrue, 674 F.3d 1104, 1113 (9th

Cir. 2012) (upholding credibility finding where testimony contradicted by medical

evidence that claimant’s anxiety disorder was well-controlled with medication and

other self-calming measures).

      AFFIRMED.1




      1
            Finnegan-Crews’s motion to supplement the record is denied.

                                        3